Conviction is for selling intoxicating liquor; punishment one year in the penitentiary.
The proof is positive that appellant sold whisky to one C.J. Skiles the latter's brother also being present. The Skiles boys were working for the officers. This is undisputed. They solicited the sale of the whisky. The only contention is that they were accomplices, and that the conviction cannot stand on their testimony. The authorities cited by appellant would have been in point and controlling prior to the Act of the thirty-seventh Legislature, 1st and 2d C.S., page 233, Section 2c. By the express terms of that enactment the purchaser, transporter or possessor of intoxicating liquor when a witness, is not an accomplice.
The judgment is affirmed.
Affirmed.
                          OH REHEARING.